Munder, Acting P. J. (dissenting).
The only issue here is whether the construction applied by the Commissioner of the *222Department of Social Services is rational and reasonable. The petitioners sought a public assistance grant of $623 to pay the balance due Sears, Roebuck & Co. for a space heating system purchased in 1965, at a time when the petitioners were not receiving public assistance. The Commissioner, relying upon regulations issued under section 131-a of the Social Services Law (namely, 18 NYCRR 352.4 [a] [10] [now 18 NYCRR 352.7 (g)]), which state that assistance grants are to be made only to meet current needs, affirmed a determination denying the petitioners’ request.
The regulations include specified circumstances in which payment for supplies “already received” is deemed to be for a current need, but none of them cover the situation at bar. Here, the item was purchased approximately four years prior to the time the petitioners sought assistance. The majority would overrule the Commissioner’s determination by applying a subdivision of the pertinent regulation which by its very terms is not applicable to the petitioners. The majority would substitute the word “ recipient ” for “ applicant ” in subdivision (h) of regulation 352.7 and ignore the phrase ‘1 who has not been a recipient of public assistance within the previous six months preceding his application.” This would be done purportedly to carry out the “ spirit and intent ” of the Social Services Law.
It seems to me that such a task is best left to the agency administering the statute. This was what the Court of Appeals stated recently in Matter of Howard v. Wyman (28 N Y 2d 434, 438), by piecing together language from prior decisions in its own court and the Supreme Court of the United States (citations omitted): “ ‘ Statutory construction is the function of the courts ‘‘ but where the question is one of specific application of a broad statutory term in a proceeding in which the agency administering the statute must determine it initially, the reviewing court’s function is limited” * * *. The administrative determination is to be accepted by the courts “ if it has ‘ warrant in the record ’ and a reasonable basis in law ’ ’ * * *. “ The judicial function is exhausted when there is found to be a rational basis for the conclusions approved by the administrative body ” * * ’.”
Martuscello and Benjamin, JJ., concur with Shapiro, J.; Mhnder, Acting P. J., dissents and votes to reverse, to confirm the determination and to dismiss the proceeding, with an opinion, in which Christ, J., concurs.
Judgment affirmed, without costs.